








Exhibit 10.3
SEPARATION AGREEMENT AND RELEASE
This Separation of Employment and Release Agreement (“Agreement”) is made by and
between JooHo Kim (“Executive”) and Amkor Technology Korea, Inc. (“Company”),
which Company is an indirect wholly owned subsidiary of Amkor Technology, Inc.,
a Delaware Corporation (“Parent”), (jointly referred to as the “Parties”):
RECITALS
WHEREAS, Executive has served on the Company’s Board of Directors as a
registered director of the Company;
WHEREAS, the Company and Executive have agreed that Executive’s service with the
Company is being terminated effective on February 24, 2015 (the “Separation
Date”);
WHEREAS, the Executive and the Company desire to settle fully and finally all
matters between them to date, including, but in no way limited to, any issues
that might arise out of the Executive’s service with or his resignation from the
Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.Resignation. The Executive ceased to be Company’s President and as of the
Separation Date, and ceased all other positions and associations of any kind
with the Company, Parent and their subsidiaries and affiliates. Additionally,
effective on the Separation Date, the Executive resigned his membership on the
Board of Directors (and all board of director committees) of the Company and its
subsidiaries and affiliates.
2.Consideration.
(a)The Company agrees to pay Executive a lump sum of KRW, less applicable tax
withholdings, consisting of (i) the amount of KRW payable under the Company’s
Severance Plan (calculated using Executive’s years of service from 2009 through
February 24, 2015), plus (ii) an amount in KRW equal to US$500,000.00(12 months
base salary). This payment will be made to Executive on February 24, 2015.
(b)The Company agrees Executive will remain eligible to receive a 2014 Bonus
under the Company’s 2014 Executive Bonus Plan. The 2014 Bonus will be paid to
Executive, less applicable tax withholdings, when payments are made to
participants generally under the 2014 Executive Bonus Plan.
3.Stock. There will be no changes to terms of Executive’s outstanding equity
awards. As of the Separation Date, Executive has 31,250 vested and outstanding
stock options (“Option”), with the remaining unvested being forfeited upon
termination. The vested Options must be exercised within a specified period of
time following the Separation Date, as set forth in the applicable Stock Option
Award Agreement dated September 9, 2013. Options not exercised by the specified
date are forfeit. The remaining 1,060 unvested shares of restricted stock
granted pursuant to the Restricted Stock Award




--------------------------------------------------------------------------------










Agreement dated February 14, 2011 will vest upon your termination of employment
(which shall constitute your “Retirement” as defined in the Company’s Amended
and Restated 2007 Equity Incentive Plan) in accordance with the terms of the
applicable award agreement. The 13,125 unvested shares of restricted stock
granted pursuant to the Restricted Stock Award Agreement dated November 1, 2012
will be forfeited upon termination.
4.Benefits. Executive’s participation in all benefits and incidents of service
(including, but not limited to, the accrual of vacation and paid time off, use
of Company car, and club memberships) ceased on the Separation Date. The Company
will pay for or provide for continued coverage under existing healthcare plans
through December 31, 2015. The Company will also provide Executive with tax
return preparation and filing assistance for any year in which Executive served
as a US ex-patriate, including 2014.
5.Payment of Salary. Executive acknowledges and represents that Executive has
been paid all salary, wages, accrued vacation, paid time off, bonuses,
commissions, and any and all other benefits and compensation due to Executive
from Company, Parent and any of their affiliates.
6.Release of Claims. Executive agrees that the foregoing Consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company, Parent and their respective current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations and assigns (the “Releasees”). Executive, on his own behalf, and on
behalf of his respective heirs, family members, executors, agents, and assigns,
hereby fully and forever releases the Company, Parent and the other Releasees
from, and agrees not to sue concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess arising from any cause,
matter, omissions, acts or facts whatsoever including, without limitation:
(a)any and all claims relating to or arising from Executive’s service with the
Company, Executive’s service as a director of the Company, or the resignation of
that service;
(b)any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful termination of service; constructive termination from
service; termination of the service in violation of public policy;
discrimination; breach of contract, both express and implied; breach of a
covenant of good faith and fair dealing, both express and implied; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;
(c)any and all claims arising out of any constitution, laws and regulations
including, without limitation, any such constitution, laws or regulations
relating to service;
(d)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and
(e)any and all claims for attorneys’ fees and costs.
The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.




--------------------------------------------------------------------------------










7.Confidential Information. Executive recognizes that due to his service,
Executive has had access to non-public proprietary information, confidential
information and trade secrets. Consequently, at all times after the Separation
Date Executive will not, without the prior express written consent of the
Company, use for himself or for others or directly or indirectly divulge,
disclose or make available or accessible any Confidential Information (as
defined below) to any person, firm, partnership, corporation, trust or any other
entity or third party (other than when required to do so by a lawful order of a
court of competent jurisdiction, any governmental authority or agency, or any
recognized subpoena power). For purposes of this Agreement, “Confidential
Information” shall mean all information respecting the business and activities
of the Company, Parent, or any of their affiliates, including, without
limitation, the clients, customers, suppliers, employees, consultants, computer
or other files, projects, products, computer disks or other media, computer
hardware or computer software programs, marketing plans, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, data gathering methods and/or strategies of the
Company, Parent, or any of their affiliates. Notwithstanding the immediately
preceding sentence, Confidential Information shall not include any information
that is, or becomes, generally available to the public (unless such availability
occurs as a result of the Executive’s breach of any portion of this Section 7).
Executive will use particular care to ensure that such Confidential Information
does not become known to those who are engaged in activities competitive with
those of the Company, Parent, or any of their affiliates. In addition, Executive
represents, warrants and agrees that he is in compliance with the Parent’s Code
of Business Conduct.
8.Non-Competition. Until the first anniversary of the Separation Date, Executive
shall not, without the prior written consent of the Company, engage in or carry
on, directly or indirectly, whether as an advisor, principal, agent, partner,
officer, director, employee, stockholder, associate or consultant to any person,
partnership, corporation or any other business entity, the business of
outsourced semiconductor packaging and test services; provided that ownership by
Executive of securities of the Company or of less than a five percent equity
interest in a publicly held company shall not be a breach of this paragraph.
9. Assistance. The Executive agrees to personally provide reasonable assistance
and cooperation to the Company and Parent in activities related to the
prosecution or defense of any pending or future lawsuits or claims involving the
Company. Further, the Executive agrees to fully cooperate with the Company to,
among other things, deregister him from the government registrations/permits of
the Company including the court’s corporate registry, including but not limited
to, allowing the Company to use his seal for preparation of documentation
related to such deregistration.
10.No Cooperation. Except as otherwise prohibited by law, Executive agrees that
he will not knowingly counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so. Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or court order to the Company. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide counsel or assistance.




--------------------------------------------------------------------------------










11.Non-Solicitation. During the one-year period following the Separation Date,
Executive shall not, without the express prior written consent of Company, which
may be given or withheld by Company in its sole discretion, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
company, partnership, corporation, business, group, or other entity, employ,
hire, solicit or encourage any employee or consultant of Company to leave the
employment of or cease to perform services for Company.
12.Indemnification. The Executive shall fully indemnify and hold the Company
harmless for any liability from any civil or criminal proceeding or litigation
arising out of his acts or omissions not endorsed by the Company and shall fully
cooperate with the Company and the relevant authorities in any investigation or
inquiry in furtherance of such proceeding or litigation.
13.Costs. The Parties shall each bear their own costs, attorneys’ fees and other
fees incurred in connection with the preparation of this Agreement.
14.Arbitration; Injunctive Relief. The Parties agree that any and all disputes
arising out of, or relating to, the terms of this Agreement, their
interpretation, and any of the matters herein released, shall be subject to
binding arbitration in Seoul, Korea before the Korean Commercial Arbitration
Board under its Arbitration Rules. The Parties agree that the prevailing party
in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorneys’ fees and costs to the extent permissible under the Arbitration Rules.
The Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law.
This section will not prevent either party from seeking injunctive relief (or
any other provisional remedy) from any court having jurisdiction over the
Parties and the subject matter of their dispute relating to Executive’s
obligations under this Agreement and any agreements incorporated herein by
reference.
Executive acknowledges that a breach by Executive of the obligations set forth
in Sections 6, 7, 8, 10 and 11 above will result in irreparable harm, and no
adequate remedy at law exists. Such breach will be deemed "material", entitling
the Company to money damages and other appropriate relief including
reimbursement of costs, reasonable attorneys' fees and an injunction to prevent
any further breach of this Agreement.
15.Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
16.Severability. If any term or provision of this Agreement, or the application
thereof to any person or circumstances, will to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.
17.Entire Agreement. This Agreement and any and all Stock Option and Restricted
Stock Award Agreements represent the entire agreement and understanding between
the Company and Executive concerning the subject matter of this Agreement and
Executive’s relationship with the Company, Parent and their affiliates, and
supersede and replace any and all prior agreements and understandings between
the Parties concerning the subject matter of this Agreement and Executive’s
relationship with the Company, Parent and their affiliates.




--------------------------------------------------------------------------------










18.No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or their
respective authorized representatives.
19.Governing Law. This Agreement shall be governed by the laws of the Republic
of Korea, without regard for choice of law provisions.
20.Effective Date. This Agreement is effective on February 11, 2015.
21.Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
22.Language. This Agreement is made in the English Language and the Korean
language, and the English version shall prevail over the Korean version if there
are any discrepancies.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.
Amkor Technology Korea, Inc.
Dated: February 11, 2015             By     _____________________________
            
Dated: February 11, 2015                _____________________________
JooHo Kim, an individual




